DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species that the composition of claim 55 prevents the onset of type II diabetes, the combination of cellulose, hemicellulose and lignin (claim 59), no alkaline treatment step in the method of making the composition (claim 64), foods (claim 65), and a human subject (claim 68) who has or may develop diabetes (type II diabetes) (claims 69 and 70), in the replies filed on Jan. 18, 2022 and Nov. 8, 2021 are acknowledged.  Claims 72 and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, non-elected species, there being no allowable generic or linking claim.  Accordingly, claims 55, 57-65, 68-70 and 125-129 are examined on the merits herewith to the extent that they read on the elected invention.
In reply to Applicants’ comments that their composition prevents diabetes, despite Examiner’s comments that diseases such as diabetes cannot be prevented (hence the diabetes pandemic of recent decades), this enablement problem is discussed below.  Generally, patent applicants desire expedited prosecution and a patent as quickly as possible.  Yet, occasional patent applicants prefer a thorough discussion of the claimed subject matter, as a patent is of no urgency.  
The restriction requirement is deemed proper and is made final.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 55, 57-60, 65, 68-70, 125 and 126 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite 
Claim Rejections - 35 USC § 112(a)- enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 57-65, 68-70 and 125-129 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As discussed above, the claims read on a composition comprising any amount of carrot pomace, which reads on carrots, and that this composition can prevent diabetes (type II diabetes), more specifically, that this composition is suitable for use in preventing the onset of type II diabetes.  No composition can prevent diabetes.  
The factors to be considered in determining whether or not undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988).  The court in Wands states: “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue,’ not ‘experimentation.’ ”  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.  Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention. (Wands, 8 USPQ2d 1406).  Thus, a combination of 
1.  Breadth of the claims
The claims are very broad because they recite a composition (any composition, for administration by any route) comprising any amount of carrot pomace and that this composition can prevent diabetes (type II diabetes).  
3.  The state of prior art
	Sharma et al. (“Chemical composition, functional properties and processing of carrot- a reivew,” J Food Sci Technol 49(1):22-32, 2012) disclose a composition for humans comprising carrot pomace, carrots and carrot pomace, and that carrots and carrot pomace, due to their carotenoids, can treat a wide variety of diseases in humans (see pp. 23-24, including Fig. 2; see claim 55) (see pp. 24-28, products made from carrots and carrot pomace; see claim 65).  Carrot pomace comprises the fibers pectin (3.88%), hemi-cellulose (12.3%), cellulose (51.6%) and lignin (32.1%) (see p. 24, right col., and p. 27, right col.).  See claims 57, 59 and 60.  The reference discloses a method of making carrot pomace comprising heating, juice extraction, drying and grinding, a method that does not include alkaline treatment.  The carrot pomace particles after grinding have a size of 40 mesh or smaller (see p. 28, Fig. 6) (see claims 61, 64, 127 and 128).  Carrot pomace comprises about 8-9% sugar and is about 30-50% of the remaining material after the juice is extracted (see p. 27, right col., and p. 28, left col.) (see claim 63).  But, the reference does not disclose that a composition comprising carrot pomace can prevent diabetes.  
4.  The level of skill in the art
The level of skill in the art is very low, because the art does not teach that any 
6 and 7.  The amount of guidance present, including working examples
	Applicants assert that Examples 1, 5, 6 and 8 show that the claimed composition prevents type II diabetes.  In reply, these examples disclose a method for normalizing the blood glucose level and fasting blood glucose level in a rat model.  In this method, the rats are fed nothing but a high-carbohydrate laboratory rat chow that contains 10% carrot pomace, one of four possible preparations, diet 152 (60 mesh, or 250 micron pomace particles), diet 152A (120 mesh, or 125 micron pomace particles), diet 152B (Hydrobind, which is the insoluble fiber only) or diet 152D (30 mesh, or 600 micron pomace particles).  See Tables 5, 7, 8 and 10-12.  The problem is that, even if one were to make the leap from the method in this rat model to say that this method prevents diabetes, by normalizing blood glucose levels and fasting blood glucose levels, the instant claims are composition claims.  The claims read on a smoothie comprising carrot pomace, or other nutritional supplement drink, or a snack bar or pudding-type snack as a nutritional supplement.  The human subject might drink the smoothie with breakfast or lunch or as a snack, or might eat the snack bar or pudding as a snack or dessert.  But the human subject will not give up all other food, normal food, and eat or drink only the composition comprising the carrot pomace.  Consequently, the claimed composition, which the human subject is not forced to consume exclusively, cannot prevent diabetes (or type II diabetes).  Moreover, the Examples disclose that the rat chow is 10% carrot pomace, and no quantities (e.g., % by weight or concentration by weight or volume) are recited in the claims.  The claimed composition may have any amount of carrot pomace.
5 and 8.  Predictability in the art and the quantity of experimentation necessary
To prove prevention of any disease, including diabetes, or type II diabetes, many experiments would have to be conducted under a wide range of conditions.  In these experiments, to demonstrate prevention, different compositions comprising different therapeutically effective amounts of carrot pomace would have to be administered to healthy subjects that have one or more known risk factors for diabetes (e.g., excess weight, high blood link those results with subsequent biological or medical confirmation of the absence of disease.  This irrefutable link between antecedent use of a therapeutic composition and subsequent knowledge of the prevention of a disease is the essence of a valid preventive agent.  Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone having the disease.  Prevention must also be confirmed in the presence of the disease.  That is, the therapeutic composition would have to be administered to subjects who suffer from diabetes, followed by the showing that the disease disappears and the subjects become healthy.  
These types of experiments and data, based on the claimed composition and how normal humans would use it, are missing from the specification.  Thus, it cannot be predicted that the claimed composition is enabled.  A great deal of guidance is needed to establish prevention because the claims recite preventing diabetes, or type II diabetes (which is by far the predominant form of diabetes), in anyone.  Anyone can develop diabetes, and everyone is at risk for it.  Even if preventing the disease could be shown in one subject, or a handful of subjects, without a very large amount of data, such a result could not be expected in a different subject.  Without sufficient guidance, which has not been provided, the claims are unpredictable, and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention.  
In view of the foregoing, the claims fail to satisfy the enablement requirement.
Claim Rejections - 35 USC § 112 (b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is vague, ambiguous and indefinite, because it recites that the ratio of soluble fiber to insoluble fiber is about 0.25 to about 2.  Do Applicants mean that the ratio is about 0.25:2, i.e., about 1:8, or do Applicants mean a range of ratios, 0.25:1 to 2:1, or do Applicants mean something else, and, if so, what?  Clarification and appropriate correction are required.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-01-24